Title: To Benjamin Franklin from Jean Conrad Zollickoffer, 7 April 1780
From: Zollickoffer, Jean Conrad
To: Franklin, Benjamin


Monsieur!
Bordeaux le 7. Avril 1780:
Pendant Mon Séjour à Philadelphie J’ai eû l’Honneur de faire la connaissance avec Madame vôtre Fille, & Monsieur Hillégas Trésorier Général des 13. Provinces Unis. Touttes ces deux Personnes que J’ai l’aissé en parfaitte santé m’ont chargé des Lettres pour vous Monsieur, dont J’ai l’Honneur de vous les Envoÿer par Monsieur De Freÿ Capit. de Cavalerie au servises des Etâts Unis.
Je souhaitte qu’il aÿe le Bonheur de vous trouver Monsieur dans une santé parfaitte pour le Bonheur de l’Etât, & que ces Lettres vous donnent bien de la satisfaction.
J’eûsse désiré que le tems m’eût permit de vous les rémettre Moy même, c’eût été pour Moy la plus grande satisfaction, mais comme Je suis bon Républiquain (Etant suisse de Nation) Je Suis bon ameriquain. Je m’occupe de faire icÿ, un, ou plusieurs armements, de même quà Nantes, pour que les Habitants de L’amerique ne soÿent pas dans le Cas d’Etre depourvû de ce dont Ils pourront avoir besoin.
Comme pour completter mon Entreprise Je pourrois avoir besoin de quelqu’Interessés, par conséqt. Mon voyage pour Paris pourroit dévenir Indispensable, Je me réserve allors l’Honneur de vous présenter Monsieur mes très humbles devoirs, & Celuÿ de vous assurer de Bouche que Je suis avec la sousmission la plus réspectueuse Monsieur Vôtre Tres humble & Tres obéist. serviteur
J. C. ZollickofferChez Mr. Deneker Riedy & Comp. à Nantes

Comme J’ai apporté avec Moy pour une Certaine Somme des Billets de Loon office, voudriez vous Monsieur me faire la Graçe de me faire marquer à Nantes s’il y a Moÿen de les Négotier à Paris, & Comme Il faut m’y prendre.
à Monsieur Le Docteur Francklin Ministre de l’amerique Septentrionale
 
Notation: Zollikoffer Apr. 7. 1780
